       Case 4:20-cv-04030 Document 1 Filed on 11/25/20 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

WEI JIEN                                         §
     Plaintiff                                   §
                                                 §
v.                                               §                               C.A. NO. 20-4030
                                                 §
GIRMA GONFA HIDAT and                            §
UBER TECHNOLOGIES, INC.                          §
     Defendants                                  §

                                    NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Pursuant to 28 U.S.C. §§1332, 1441, and 1446, Defendant Uber Technologies, Inc.

(“Uber”) files this Notice of Removal, and respectfully shows as follows.

A.      Procedural Background

        1.     Uber is a party to an action commenced against it by Plaintiff Wei Jien in the 129TH

Judicial District Court of Harris County, Texas, styled as follows: Cause No. 2020-48078; Wei Jien

v. Girma Gonfa Hidat and Uber Technologies, Inc.; In the 129TH Judicial District Court of Harris

County, Texas (the “State Action”). True copies of the docket sheet and all process, pleadings and

orders served on Uber in the State Action are contained in the Index of Documents filed

contemporaneously with this Notice.

        2.     Uber was served with Plaintiff’s First Amended Petition in the State Action (the

“Petition”) on October 29, 2020. Thus, this Notice of Removal is timely filed.

B.      Diversity of Citizenship

        3.     Plaintiff’s First Amended Petition in the State Action establishes that the United

States District Court for the Southern District of Texas, Houston Division, has jurisdiction by reason




2962078v.1
       Case 4:20-cv-04030 Document 1 Filed on 11/25/20 in TXSD Page 2 of 4




of diversity of citizenship of the parties pursuant to 28 U.S.C. §1332. Plaintiff claims the incident

occurred in Harris County, Texas. See Petition, Section II, Para. 7.0.

        4.       Plaintiff is now, and was at the time the State Action was filed, a citizen and resident

of the state of New York. See Petition, Section II, Para. 3.0.

        5.       GIRMA GONFA HIDAT (”Hidat”) is now, and was at the time the State Action was

filed, a resident of 5470 Gulfton Street, Apt. #1303, Houston, Texas 77081. As such, Hidat is a

citizen of the State of Texas and was so at the time the State Action was filed. See Petition, Section

II, Para. 5.0.

        6.       Uber is now, and was at the time the State Action was filed, a Delaware corporation

with its principal place of business in San Francisco, California. As such, Uber is a citizen of the

States of Delaware and California, and was so at the time the State Action was filed.

        7.       Therefore, because Plaintiff and Defendants are citizens of different states, there is

complete diversity of citizenship.

C.      Diversity Jurisdiction — Amount in Controversy

        8.       The amount in controversy exceeds $75,000.00, excluding interest and costs in

accordance with 28 U.S.C §1332. Plaintiff alleges in here First Amended Petition in the State Cort

Action that she “seeks monetary relief of more than $200,000 but less than $1,000,000.” See

Petition, Section I, Para. 2.0, and Section III, Para. 6.0.

D.      Original Jurisdiction

        9.       Because there exists diversity of citizenship between Plaintiff and Defendants, and

the amount in controversy exceeds the minimal jurisdictional requirements, this Court has original

jurisdiction of this case, pursuant to 28 U.S.C. §1332. Pursuant to 28 U.S.C. §1441(a), this action



                                                  -2-


2962078v.1
       Case 4:20-cv-04030 Document 1 Filed on 11/25/20 in TXSD Page 3 of 4




is properly removed to the United States District Court for the Southern District of Texas, the

judicial district in which the state court suit was pending in Harris County, Texas.

E.      Removal is Timely.

        10.       Uber was served with process on October 29, 2020. See Return of Service, included

in Index of Document. Accordingly, removal is timely as it is being filed within thirty (30) days of

the date that Uber was served with process in this matter.

        11.       All fees required by law in connection with this notice have been paid by Uber at the

time of filing.

E.      Notice Given

        12.       Notice of this Removal is provided by Uber to Plaintiff and to the 129th Judicial

District Court of Harris County, Texas.

F.      Attachments

        13.       All pleadings, process, and other filings in the state court action are attached to this

notice as required by 28 U.S.C. 1446(a) and/or will be supplemented upon receipt from the State Clerk

of Court.

G.      Consent

        14.       At the time of filing, co-defendant GIRMA GONFA HIDAT has not been served and/or

joined in the state court pleading. As such, no consent was required.

        WHEREFORE, Defendant Uber Technologies, Inc. prays that this action be removed to the

United States District Court for the Southern District of Texas — Houston Division, from the 129th

Judicial District Court of Harris County, Texas.




                                                   -3-


2962078v.1
       Case 4:20-cv-04030 Document 1 Filed on 11/25/20 in TXSD Page 4 of 4




                                             Respectfully submitted,

                                             WILSON ELSER MOSKOWITZ
                                             EDELMAN & DICKER, LLP

                                             /s/ Kristie E. Johnson
                                             KRISTIE E. JOHNSON
                                             State Bar No. 24038382
                                             Kristie.Johnson@wilsonelser.com
                                             STEPHEN J. NOVOSAD
                                             State Bar No. 24090300
                                             Stephen.Novosad@wilsonelser.com
                                             909 Fannin Street, Suite 3300
                                             Houston, Texas 77010
                                             (713) 353-2000 Telephone
                                             (713) 785-7780 Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             UBER TECHNOLOGIES, INC.


                                CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing instrument was electronically
served on all counsel of record on November 25, 2020 as follows:

Edward C. Tredennick                                 Via Electronic Service: ted@dtlawyers.com
Kelsey T. Smith                                   Via Electronic Service: kelsey@dtlawyers.com
DANIELS & TREDENNICK, LLP
6363 Woodway Drive, Suite 700
Houston, Texas 77057
ATTORNEY FOR PLAINTIFF
WEI JIEN


                                              /s/ Kristie E. Johnson
                                             Kristie E. Johnson




                                                -4-


2962078v.1
